The opinion of the court was delivered, by
Woodward, J.
The reasons given by Judge Graham for the judgment he rendered strike us as unanswerable. If Potter had accepted the proposition in the terms used by the architect in his specifications prepared for the trustees, the word “ superficial” would have controlled the construction in the manner contended for by the counsel of the plaintiff in error. But the terms of Callahan’s specification, though communicated to Potter, were not adopted by him. He chose his own terms. And his proposition in his terms was accepted by the trustees. Then and there the contract was consummated, and under the Act of Assembly relating to board measure, we think it admits of no other construction than that which was given to it below.
The judgment is affirmed.